Filed pursuant to Rule 424 (b)(3) Registration Statement No.333-166480 Consonus Technologies, Inc. 301 Gregson Drive Cary, North Carolina, 27511 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON FEBRUARY 25, 2011 TO THE CONSONUS STOCKHOLDERS: NOTICE IS HEREBY GIVEN that Consonus will hold a special meeting of its stockholders on February 25, 2011 at 10:00a.m., Eastern Daylight Savings Time, at the Company’s offices at 301 Gregson Drive, Cary, NC 27511 for the following purposes: 1. To consider and vote upon a proposal to approve and adopt the Agreement and Plan of Merger, dated April 30, 2010, by and among Midas Medici, Acquisition Corp.and Consonus, as amended, a copy of which is attached as Annex A to the accompanying joint proxy statement/prospectus, pursuant to which Acquisition Corp will merge with and into Consonus, with Consonus surviving the merger as a wholly-owned subsidiary of Midas Medici. 2. To consider and act upon such other business and matters or proposals as may properly come before the special meeting or any adjournments or postponements thereof. The board of directors of Consonus has fixed the close of business on January 28, 2011 as the record date for determining which stockholders have the right to receive notice of and to vote at the Consonus special meeting or any adjournments or postponements thereof. Only holders of record of shares of Consonus capital stock at the close of business on the record date have the right to receive notice of and to vote at the Consonus special meeting. At the close of business on the record date, Consonus had 3,637,472 shares of common stock outstanding and entitled to vote. Your vote is important. The affirmative vote of the holders of a majority of the outstanding shares of Consonus common stock having voting power on the record date for the Consonus special meeting is required for approval of Consonus Proposal No.1. Under Delaware General Corporation Law, which is referred to in the accompanying joint proxy statement/prospectus as the DGCL, holders of Consonus’ common stock who do not vote in favor of the adoption of the merger agreement will have the right to seek appraisal of the fair value of their shares as determined by the Delaware Court of Chancery if the merger is completed, but only if they submit a written demand for an appraisal prior to the vote on the adoption of the merger agreement and they comply with the other procedures under the DGCL explained in the accompanying joint proxy statement/prospectus. Please see the section entitled “The Merger—Appraisal Rights” in the accompanying joint proxy statement/prospectus. Whether or not you plan to attend the Consonus special meeting, please complete, sign and date the enclosed proxy and return it promptly in the enclosed postage-paid return envelope. You may revoke the proxy at any time prior to its exercise in the manner described in the accompanying joint proxy statement/prospectus. Any stockholder present at the Consonus special meeting, including any adjournment or postponement of the meeting, may revoke such stockholder’s proxy and vote personally on the matters to be considered at the Consonus special meeting. Executed proxies with no instructions indicated thereon will be voted “FOR” the proposals outlined above. THE CONSONUS BOARD OF DIRECTORS HAS DETERMINED THAT THE PROPOSAL OUTLINED ABOVE IS ADVISABLE TO AND IN THE BEST INTERESTS OF CONSONUS AND ITS STOCKHOLDERS AND HAS APPROVED EACH SUCH PROPOSAL. THE CONSONUS BOARD OF DIRECTORS RECOMMENDS THAT CONSONUS STOCKHOLDERS VOTE “FOR” EACH SUCH PROPOSAL. BY ORDER OF THE BOARD OF DIRECTORS Corporate Secretary Cary, North Carolina February 10, 2011 TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE MERGER 1 SUMMARY 2 The Companies 2 The Merger 3 Consideration to be Received in the Merger by Consonus Stockholders 3 Treatment of Consonus Options, Warrants and Stock Appreciation Rights 4 Reasons for the Merger 4 Strategic Trends Driving the Merger 4 Overview of the Merger Agreement 5 Voting Agreements 5 Management of the Combined Company Following the Merger 5 Interests of Certain Persons in the Merger 5 Regulatory Approvals 7 Accounting Treatment 7 Material U.S. Federal Income Tax Consequences 7 Comparison of Stockholder Rights 7 Appraisal Rights in Connection with the Merger 7 Risks Associated with the Merger 7 SELECTED COMPANY UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION 8 COMPARATIVE HISTORICAL AND UNAUDITED PRO FORMA PER SHARE DATA 11 MARKET PRICE AND DIVIDEND INFORMATION 12 RISK FACTORS 12 Risks Related to the Merger 12 Risks Related to Midas Medici 15 Risks Related to Consonus 22 THE SPECIAL MEETING OF CONSONUS STOCKHOLDERS 28 Date, Time and Place 28 Purposes of the Consonus Special Meeting 28 Recommendations of Consonus’ Board of Directors 28 Record Date and Voting Power 29 Voting and Revocation of Proxies 29 Required Vote 29 Solicitation of Proxies 29 i Other Matters 29 THE MERGER 30 Background of the Merger 30 Reasons for the Merger 32 Strategic Trends Driving the Merger 35 Interests of Consonus’ Directors and Executive Officers in the Merger 39 Effective Time of the Merger 40 Regulatory Approvals 41 Tax Treatment of the Merger 41 Material United States Federal Income Tax Consequences of the Merger 41 Anticipated Accounting Treatment 43 Appraisal Rights 43 THE MERGER AGREEMENT 45 General 45 Closing and Effective Time of the Merger 45 Merger Consideration 45 Conversion of Consonus Options, Warrants and Stock Appreciation Rights 46 Directors and Officers ofConsonus Following the Merger 46 Certificate of Incorporation 46 Conditions to the Completion of the Merger 46 No Solicitation 47 Meetings of Stockholders 48 Covenants; Conduct of Business Pending the Merger 48 Other Agreements 50 Termination 51 Termination Fee and Expenses 52 Representations and Warranties 52 Agreements Related to the Merger Agreement 53 MATTERS TO BE PRESENTED TO THE CONSONUS STOCKHOLDERS 54 Consonus Proposal No.1: Approval of the Merger 54 CONSONUS’ BUSINESS 55 Overview 55 Employees of Consonus 67 Management and Board of Directors 67 Executive Compensation 72 CONSONUS’ SELECTED HISTORICALCONSOLIDATED FINANCIAL DATA 74 CONSONUS’ MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 76 Overview 76 Results of Operations 79 ii MANAGEMENT OF THE COMBINED COMPANY 86 Executive Officers and Directors 86 UNAUDITED PRO FORMA CONDENSEDCOMBINED FINANCIAL STATEMENTS 97 PRINCIPAL STOCKHOLDERS OF CONSONUS PRINCIPAL STOCKHOLDERS OF MIDAS MEDICI PRINCIPAL STOCKHOLDERS OF THE COMBINED COMPANY DESCRIPTION OF MIDAS MEDICI’S COMMON STOCK COMPARISON OF RIGHTS OF HOLDERS OF MIDAS MEDICI STOCK AND CONSONUS STOCK MIDAS MEDICI’S BUSINESS Overview Employees MIDAS MEDICI'SSELECTED HISTORICALCONSOLIDATED FINANCIAL DATA MIDAS MEDICI’S MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Results of Operations LEGAL MATTERS EXPERTS WHERE YOU CAN FIND ADDITIONAL INFORMATION Information on Midas Medici’s Website Information on Consonus’ Website INDEX TO FINANCIAL STATEMENTS F-1 ANNEX A AGREEMENT AND PLAN OF MERGER BY AND AMONG MIDAS MEDICI GROUP HOLDINGS, INC. MMGH ACQUISITION, INC. AND CONSONUS TECHNOLOGIES, INC. ANNEX B SECTION iii QUESTIONS AND ANSWERS ABOUT THE MERGER Q: What is the transaction? A: The transaction is the merger of Acquisition Corp., a wholly owned subsidiary of Midas Medici with and into Consonus, with Consonus surviving the merger as a wholly owned subsidiary of Midas Medici. As a result, Consonus stockholders will have their shares of Consonus capital stock converted into shares of Midas Medici common stock. Q: What do I need to do now? A: After you have carefully read and considered this joint proxy statement/prospectus, please indicate on your proxy card how you want your shares to be voted, then sign, date and mail the proxy card in the enclosed prepaid return envelope as soon as possible so that your shares may be represented and voted at theConsonus special meeting. Consonus stockholders may also attend the Consonus special meeting and, in either case, vote in person. Q: Why is my vote important? A: If you do not return your proxy card at or prior to the stockholder meeting, it will be more difficult for Consonus to obtain the necessary quorum to hold the special meeting. In addition, if you fail to vote, by proxy or in person, it will have the same effect as a vote against the merger and any related transactions. Q: If my shares are held in “street name” by my broker, will my broker vote my shares for me? A: No.Your broker cannot vote your shares without instructions from you. If your shares are held in street name, you should instruct your broker as to how to vote your shares, following the instructions contained in the voting instructions card that your broker provides to you. Without instructions, your shares will not be voted, which will have the same effect as if you voted against approval of the merger and any related transactions. Q: What happens if I do not return a proxy card or otherwise provide proxy instructions? A: The failure to return your proxy card will have the same effect as voting against the proposals outlined in your special meeting notice and your shares will not be counted for purposes of determining whether a quorum is present at the Consonus special meeting. Q: Can I change my vote after I have mailed my signed proxy card? A: Yes. If you have not voted through your broker, there are three ways for you to revoke your proxy and change your vote. First, you may send a written notice to the corporate secretary of Consonus stating that you would like to revoke your proxy. Second, you may complete and submit a new proxy card, but it must bear a later date than the original proxy. Third, you may vote in person at the stockholder meeting. If you have instructed a broker to vote your shares, you must follow the directions you receive from your broker to change your vote. Your last vote will be the vote that is counted. Q: Should I send in my stock certificates now? A: No. Other than some limited exceptions, Consonus shares are uncertificated, so your ownership is reflected on the Consonus stock register.If you do have a certificate representing Consonus shares, or if you are still holding a certificate reflecting Strategic Technologies, Inc. shares, you will receive written instructions from Consonus or the exchange agent for exchanging such certificates for certificates representing shares of Midas Medici common stock. Q: Who is paying for this proxy solicitation? A: Consonus will bear the cost of printing and mailing of this joint proxy statement/prospectus and the proxy card. Consonus will reimburse these brokers, custodians, nominees and fiduciaries for the reasonable out-of-pocket expenses they incur in connection with the forwarding of solicitation materials. Q: When do Midas Medici and Consonus expect to complete the merger? A: We are working to complete the merger in the first quarter of 2011. We must first obtain the necessary approvals, including, but not limited to, the approval of Consonus’ stockholders, and satisfy the closing conditions described in the merger agreement. We cannot assure you as to if and when all the conditions to the merger will be met nor can we predict the exact timing. It is possible we will not complete the merger. Q Where can I find more information? A: You may obtain more information from various sources, as set forth under the section entitled “Where You Can Find More Information” in this joint proxy statement/prospectus. If you have any questions about the merger, or would like copies of any of the documents we refer to in this information statement/prospectus, please callAlexander Donaldsonat (919) 781-4000. 1 SUMMARY The following summary highlights selected information from this proxy statement/prospectus and may not contain all of the information that is important to you. To better understand the merger and the other proposals being considered at the Consonus special meeting, you should carefully read this entire joint proxy statement/prospectus, including the merger agreement, as amended, attached as Annex A to this joint proxy statement/prospectus, and the other documents to which you are referred in this joint proxy statement/prospectus. The Companies Midas Medici Group Holdings, Inc. 445 Park Avenue, 20th Floor New York, New York 10022 (212) 792-0920 References to “we”, “us”, “our” or similar terminology in this Midas Medici Summary section refer to Midas Medici. We are a clean energy company that provides services to utilities and others to further the development of the electric grid.The electric grid is the entire infrastructure available to generate, transmit, and distribute electricity to end users. We define the “Smart Grid” as the electrical grid, enhanced by a full spectrum of technologies and solutions designed to make it function more efficiently, reliably and securely. We believe the Smart Grid will enable consumers to make smarter decisions about electricity consumption, helping curb the rising demand for electricity while reducing their carbon footprint. In much the same way that technological advances in microprocessors, power electronics and the internet revolutionized the telecommunications industry, we believe that technological advances are transforming the traditional electrical grid into a “Smarter Grid” and significantly improving its capabilities.Key elements of the Smart Grid include the ability to: introduce clean energy sources into the grid; transmit, store and analyze data along the grid; communicate information between all segments of the grid; automate certain functions of the grid using advanced control systems and devices; and reduce the carbon footprint using various products, processes and services for remote demand management and ensuring affordability of electrical power. In October 2008, the U.S. Department of Energy released a study, “The Smart Grid: An Introduction”, in which it estimated that for the past 20 years, demand growth has exceeded supply growth by 25% per year. As a result, power outages are estimated to cost U.S. businesses $100 billion per year, with 41% more power outages in the second half of the 1990s than in the first half. Smart Grid enhancements will ease congestion and increase utilization of generating capacity, sending between 50% to 300% more electricity through the existing electrical grid. Through our wholly-owned subsidiary, Utilipoint, we provide energy industry consulting services and proprietary research in seven practice areas that encompass the entire energy and utility value chain, including: ● Smart Meter Deployment – 1) research and consulting focused on more effective deployment of smart meters to customers, and 2) efficient management of data traffic between end-users and providers of electricity. A smart meter refers to a utility meter for electricity, natural gas or water, usually, that, always includes two-way communications technology; ● Energy Investments & Business Planning –investment decision support to utilities and investment firms; ● CommodityPoint –research and advisory services designed to assist commodities traders to manage trading risk; ● Meter-to-Cash –independent research and consulting services applied to the utility-customer cash cycle from when a meter is read to the point cash is received; ● Pricing & Demand Response –design mechanisms for utilities and their regulators to for setting electricity rates; ● Public & Regulatory Issues Management –regulatory, legal and policy support services for issues associated with the generation, transmission and distribution of electricity; and ● The Intelligent Project – highly structured, issue-focused research and executive forums to assist executives in analyzing customer related issues associated with the “Smart Grid”. Founded in 1933, Utilipoint built its brand name in the power utility industry by supplying market data intelligence to major US utilities spanning the entire market segment from generation to consumption. Today, Utilipoint is a full service energy-focused consulting firm, providing independent research-based information, analysis, and consulting to energy companies, utilities, investors, regulators, and industry service providers alike. 2 In addition, we host annual conferences in the US and Europe targeted to our client base to discuss topical issues in the clean energy and Smart Grid sector.These conferences bring together key energy industry participants such as regulators, business executives, policy makers, and investors serving the energy industry. Our flagship US annual conference attracted approximately 200 participants in 2008.Our second annual European conference attracted approximately 100 participants in 2008. Our clients include utilities, investors, regulators, and energy industry vendors and service providers both domestically and internationally. Consonus Technologies, Inc. 301 Gregson Drive Cary, North Carolina 27511 (919) 379-8000 References to “we”, “us”, “our” or similar terminology in this Consonus Summary section refer to Consonus. Consonus provides innovative data center solutions to small and medium size enterprises focused on virtualization, energy efficiency and data center optimization. Virtualization refers to creating a virtual version of a device or resource, such as a server, storage device, network or even an operating system where the framework divides the resource into one or more execution environments. Our ability to offer a comprehensive suite of related IT infrastructure services gives us an ability to offer our clients customized solutions to address their critical needs of data center availability, data manageability, disaster recovery and data center consolidation as well as a variety of other related managed services. Our data center related services and solutions primarily enable business continuity, back-up and recovery, capacity-on-demand, regulatory compliance (such as email archiving), virtualization, and offer data center best practice methodologies and Software as a Service (SaaS).SaaS is a software distribution model in which applications are hosted by a vendor or service provider and made available to customers over a network, typically the Internet. Additionally, we provide managed hosting, maintenance and support for all of our solutions, as well as related professional and consulting services. We have a large and diverse customer base comprised of active customers in 32states in the UnitedStates. We have chosen to focus on small and medium size business clients in under-served geographic markets. We define small and medium size businesses as (i)companies having between $50million and $1billion in annual revenue, (ii)companies with 300to2,000employees, and (iii)regional and department-level offices of large enterprises. Recent Transactions On October 1, 2010, Consonus Acquisition Corp. (“CAC”), a wholly-owned subsidiary of Consonus, sold substantially all of its assets to VW Acquisition Corp. (“VW Acquisition”), a wholly-owned subsidiary of ViaWest, Inc. (“ViaWest”), pursuant to an Asset Purchase Agreement by and among ViaWest, VW Acquisition, Consonus and CAC dated as of October 1, 2010 (the “Asset Purchase Agreement”).The purchase price paid at closing was equal to approximately $43,500,000 million, which is subject to certain post-closing adjustments.CAC is entitled to receive up to an additional $8,500,000 pursuant to an earn-out provision. Pursuant to the Asset Purchase Agreement, Consonus and CAC are obligated to indemnify ViaWest and VW Acquisition for breaches of their representations, warranties and covenants under the Asset Purchase Agreement and certain excluded liabilities, among other things.Consonus’ and CAC’s indemnification obligations with respect to breaches of their representations, warranties and covenants are generally limited to the amount of the earn-out.The Asset Purchase Agreement contains a two year non-competition agreement for the provision of certain services (related to the operations transferred pursuant to the Asset Purchase Agreement) in Utah, Colorado, Oregon, Texas and Nevada and a two year non-solicitation provision against soliciting transferred employees and certain customers. The Asset Purchase Agreement also restricts the provision of certain services under the name Consonus (related to the operations transferred pursuant to the Asset Purchase Agreement). In connection with the Asset Purchase Agreement, Knox Lawrence International, LLC, the majority shareholder of CAC entered into a separate Non-Competition, Non-Solicitation and Confidentiality Agreement that contains the same terms as the relevant provisions contained in the Asset Purchase Agreement. In connection with the Asset Purchase Agreement, the parties entered into a Transition Services Agreement whereby CAC and Consonus agreed to provide VW Acquisition and ViaWest with certain accounting, human resources, and marketing and communications services for a period of 120 days and provide certain operational services for a period of 6 months, and VW Acquisition and ViaWest agreed to provide CAC and Consonus with certain operational services for a period of 6 months. CAC also granted VW Acquisition a license to use certain trademarks until June 30, 2011. On October 22, 2010, the Consonus Board approved a capital contribution of $9.025 million to Strategic Technologies, (“STI”), a wholly owned subsidiary of Consonus, in exchange for 100 shares of Preferred Stock. STI used the funds to pay $8.5 million in full settlement of the entire balance of its term loan with Avnet, Inc.and to pay $525,000 in settlement of certain outstanding vendor notes payable in excess of $4.2 million. MMGH Acquisition,Inc. 445 Park Avenue, 20th Floor New York, New York 10022 (212) 792-0920 Acquisition Corp.is a Delaware corporation and a direct wholly-owned subsidiary of Midas Medici. Acquisition Corp. does not conduct any business. In the merger, Acquisition Corp. will merge with and into Consonus, with Consonus surviving the merger as a wholly-owned subsidiary of Midas Medici. The Merger A copy of the merger agreement, as amended, is attached as Annex A to this joint proxy statement/prospectus. Midas Medici and Consonus encourage you to read the entire merger agreement carefully because it is the principal document governing the merger. Consideration to be Received in the Merger by Consonus Stockholders If the merger is completed, Acquisition Corp.will merge with and into Consonus, and Consonus will survive the merger as a wholly-owned subsidiary of Midas Medici. Each Consonus stockholder will receive, in exchange for each share of Consonus common stock held or deemed to be held by such stockholder immediately prior to the closing of the merger, 1.33 shares of Midas Medici. As a result, immediately after the merger Consonus stockholders will own approximately 66% of the fully-diluted shares of the combined company and Midas Medici stockholders will own approximately 34% of the fully-diluted shares of the combined company. For a more complete description of the merger consideration to be issued by Midas Medici, please see the section entitled “The Merger Agreement” in this joint proxy statement/prospectus. 3 Treatment of Consonus Options, Warrants, and Stock Appreciation Rights If the merger is consummated, each outstanding option andwarrant, or obligation to issue warrants, of Consonus will be exchanged for options and warrants ofMidas Medici as would be issuable pursuant to the Exchange Ratio, with a pro rata adjustment to the exercise price. Additionally, all outstanding obligations to issue warrants or deferred stock with respect to Consonus stock will be converted into obligations to issue warrants or deferred stock of Midas Medici applying the Exchange Ratio, with a pro rata adjustment to the exercise price, and stock appreciation rights of Consonus shall be exchanged for stock appreciation rights of Midas Medici at the exchange rate discussed above.As of May 31, 2010, there were 494,083 outstanding stock options, warrants or other rights to purchase or acquire the capital stock of Consonus. For a more complete description of the treatment of Consonus options, warrants, purchase rights, convertible securities, and preferred stock, please see the section entitled “The Merger Agreement” in this joint proxy statement/prospectus. Reasons for the Merger We anticipate that upon consummation of the merger, Midas Medici and Consonus will continue their respective businesses as conducted prior to the Merger. Midas Medici and Consonus believe that the post-merger company will have the following potential advantages: · Midas Medici and Consonus will be able to leverage the complementary strengths of each of the companies to maximize theprospects of the combined company; · The financial profile of the combined companymay attract an institutional investor base that would provide greater flexibility to the combined company in its fund raising activities; · The opportunity for Consonus to access the capital markets; · The strategic attractiveness of each of Midas Medici and Consonus, including each company’s reputation, as well as the opportunities that a strategic acquisition would present to the combined company to increase market penetration; · The opportunities and advantages of the Consonus marketing and sales infrastructure; · The opportunity for Consonus to cross-sell into the Utilipoint customer base of Midas Medici; · The opportunity to develop new energy efficient solutions services and software for data center space between Midas Medici and Consonus; and · The combined company will be led by the experienced senior management team of Midas Medici and a board of directors with representation from each of Midas Medici and Consonus. Strategic Trends Driving the Merger We believe the merger of Consonus Technologies with Midas Medici would enable the combined company to accelerate the respective business plans of Midas Medici and Consonus individuallythrough increased access to capital in the public equity markets, increased management strength and management expertise, access to a new customer base for the Consonus sales organization and ability to develop and acquire new solutions targeting significant trends in the convergence between technology and energy, in particular the impact of increasing data and the use of energy in the data center space.The merger would enable the combined company take advantage of the following emerging and growing trends in addition to the existing high growth trends in the data center, virtualization and cloud computing and smart grid spaces: ● Providing energy efficiency consulting and other solutions to Consonus’ existing and prospective clients as part of the existing solution sets in order to reduce costs, enhance data center optimization and reduce the carbon footprint.According to the US Department of Energy, or DOE, data centers are one of the fastest growing electric power consumption sectors in the country. ● Consonus would get access to a new industry vertical, the utility industry, that is on the verge of explosive data growth as part of its normal operations.The utility industry is undergoing significant transformation in terms of how it generates, transmits and distributes energy in response to increasing customer and regulatory demand for renewables, increasing construction costs, increasing rates and increasing information requirements by consumers as USA migrate from an analog electric grid to a digital or “smart” grid.This transformation is currently being manifested by the replacing of decades old analog meters by digital two-way meters and associated infrastructure, software and solutions.According to estimates from Utilipoint, there would be approximately 79 million “Smart” meters being deployed from 2008 – 2015.This transformation going on in the utility industry is estimated to increase the annual data storage requirements of the industry by 16 fold – from 37 terabytes (“TB”) of data to approximately 800TB of data. Management believes that this transformation would create opportunities for virtualization, disaster recover, security, backup, IT consulting, data center outsourcing among others. The combined company would be uniquely positioned to capitalize on this opportunity in the utility industry to increase its revenues and profits. 4 Overview of the Merger Agreement Conditions to Completion of the Merger Midas Medici and Consonus are required to complete the merger only if certain customary conditions are satisfied or waived, including, but not limited to: · approval of the merger by stockholders holding a majority of the voting securities of Consonus; · the filing and effectiveness of a registration statement under the Securities Act of 1933, as amended, in connection with the issuance of Midas Medici common stock in the merger; · the respective representations and warranties of Midas Medici, Acquisition Corp.and Consonus, shall be true and correct in all material respects as of the date of the Merger Agreement and the closing; · each of the Executive Transaction Payment waivers from each executive of Midas Medici or any of its subsidiaries and Consonus or any of its subsidiaries shall have been delivered; · no material adverse effect with respect to Midas Medici, Acquisition Corp. or Consonus or their respective subsidiariesshall have occurred since the date of the Merger Agreement; · performance or compliance in all material respects by Midas Medici and Consonus with their respective covenants and obligations in the merger agreement; and · Consonus shall have obtained any consents or waivers of approvals required in connection with the merger. Termination of the Merger Agreement The merger agreement may be terminated at any time before the completion of the merger, whether before or after the required stockholder approval to complete the merger has been obtained, as set forth below: · by mutual written consent of Midas Medici and Consonus, duly authorized by their respective boards of directors; · by either Midas Medici or Consonus if the merger is not consummated by by the date that is 6 months after the signing date of the merger agreement; · by either Midas Medici or Consonus if a court, administrative agency, commission, governmental or regulatory authority issues an order, decree or ruling or taken, any other action having the effect of permanently restraining, enjoining or otherwise prohibiting the merger; · by either Midas Medici or Consonus if the requisite approval of the stockholders of Consonus is not obtained; provided Consonus shall not have the right to terminate if the failure to obtain the requisite stockholder approval is as a result of its inaction or action taken by Consonus which constitutes a breach under the Merger Agreement; · by either Midas Medici or Consonus if either party breaches its representations, warranties, covenants or agreements contained in the merger agreement or if any representation or warranty shall become untrue and if curable by commercially reasonable efforts are not cured within 30 days; · by Midas Medici if a material adverse effect with respect to Consonus or its subsidiaries has occurred since the date of the Merger Agreement; and · by Midas Medici upon the occurrence of a triggering event, as defined in the merger agreement, such as the withdrawal by the Board of directors of its recommendation in favor of the adoption and approval of the merger. Voting Agreements In connection with the execution of the merger agreement, certain stockholders of Consonus, indicated below, entered into voting agreements with Midas Medici and Consonus pursuant to which, among other things, each of these shareholders agreed, to vote all of their shares of Consonus capital stock in favor of the approval of the merger and against any matter that would result in a breach of the merger agreement by Consonus and any proposal made in opposition to, or in competition with, the consummation of the merger and the other transactions contemplated by the merger agreement. As of February 4, 2011,these shareholders owned an aggregate of2,335,382 shares of the issued and outstanding Consonus capital stock, representing approximately 64.2% of the issued and outstanding shares of Consonus capital stock. The stockholders who have entered into Voting Agreements, include, Knox Lawrence International, Quotidian Capital, LLC, UTP International, LLC, MMC I SOF, LLC, MMC, LLC., Justin Beckett and Robert McCarthy.Robert McCarthy is the President of Consonus, Justin Beckett is a Director of Consonus,KLI, Quotidian Capital, LLC, UTP International, LLC, MMC I SOF, LLC and MMC, LLC, together are beneficial owners of 5% or more of Consonus common stock. Management of the Combined Company Following the Merger Effective as of the closing of the merger, the combined company will have a seven member board of directors, which is anticipated to be comprised of Justin Beckett, Hank Torbert and Andre Brosseau, from Consonus’ board of directors, Keith Gordon and Samuel Arthur, from Midas Medici’s board of directors, and Nana Baffour and Johnson Kachidza, current members of both Consonus’ and Midas Medici’s board of directors. Interests of Certain Persons in the Merger In considering the recommendation of the Consonus board of directors with respect to approving the merger, Consonus stockholders should be aware that certain members of the board of directors and executive officers of Consonus have interests in the merger that may be different from, or in addition to, interests they have as Consonus stockholders. For example, following the consummation of the merger, certain directors of Consonus will continue to serve on the board of directors of the combined company. In addition, certain executive officers and directors of Consonus entered into voting agreements with Consonus in connection with the merger. 5 The following tables sets forth the ownership interest of the principal stockholders in Consonus , Midas Mediciand the combined company: Midas Medici Consonus Combined Company Name Number of shares Percentage* Number of shares Percentage** Number of shares Percentage*** Knox Lawrence (1
